Filed 11/18/20 P. v. Swint CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G059148

                   v.                                                  (Super. Ct. No. 13NF1803)

JEVON RAMON SWINT,                                                     OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Kimberly
Menninger, Judge. Affirmed.
                   Robert L.S. Angres, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
              Appellant was convicted in 2014 of aiding and abetting in a robbery. He
and his accomplice shoplifted clothing from a Sears store, and as they fled, the
accomplice threatened the store security guard with a flare gun. Because of his record,
appellant was sentenced to 11 years in state prison. We affirmed the convictions in 2015.
              On February 23, 2020, appellant filed a petition seeking to vacate his
robbery conviction pursuant to subsequently-enacted Penal Code1 section 1170.95. That
petition was denied by the trial court on the basis that it did not “set forth a prima facie
case for relief under the statute.” The statute provides for relief for petitioners convicted
of murder under a felony murder or natural and probable consequences theory. Since
appellant was not convicted of murder, the court ruled he was not entitled to relief.
              Appellant appealed, and we appointed counsel to represent him. Counsel
filed a brief which set forth the procedural facts of the case. Counsel did not argue
against appellant but advised us there were no issues in the case that had any chance of
success. Appellant was invited to express his own objections to the proceedings against
him but did not do so.
              We find ourselves in agreement with appellate counsel. There is simply no
issue here. Appellant’s Hail Mary fails because section 1170.95 applies only to cases in
which there was a conviction of murder. (Id., subd. (a)(1).) Appellant was convicted of
robbery. He is therefore not eligible for relief under section 1170.95.
              With the aid of the briefing submitted by counsel, we not only considered
the application of section 1170.95 to appellant’s case but also scoured the short record for
any other mistakes that might have been made in deciding his petition, as we are required
to do when appellate counsel reports an inability to find an appellate issue. (People v.
Wende (1979) 25 Cal. 3d 436.) We have been unable to find any other issues that might




       1
              All further statutory references are to the Penal Code.


                                                      2
be argued in appellant’s behalf. Our review is limited to issues pertaining to his section
1170.95 petition, and we can find no flaw in the handling of that.
              The order is affirmed.




                                                 BEDSWORTH, J.

WE CONCUR:



O’LEARY, P. J.



FYBEL, J.




                                             3